Citation Nr: 1311027	
Decision Date: 04/03/13    Archive Date: 04/19/13

DOCKET NO.  11-27 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for a low back disability. 

2.  Entitlement to an effective date earlier than February 19, 2009 for the grant of service connection for posttraumatic stress disorder (PTSD) with depressive disorder not otherwise specified. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Counsel



INTRODUCTION

The Veteran served on active duty from February 1976 to January 1980 and from August 1980 to July 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of February 2011 and September 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required on his part.

REMAND

In his October 2011 and September 2012 substantive appeals, the Veteran requested that he be scheduled for a hearing to be held at the RO before a Veterans Law Judge.  

While the Veteran was scheduled for a hearing to be held in December 2012, the record reflects that the RO did not properly notify the Veteran of his upcoming hearing.  Specifically, the record reflects that the hearing notification letters were mailed to the wrong address.  In this capacity, the Board notes that the Veteran reported that he did not receive notice of his scheduled hearing in a January 2013 statement. 

Pursuant to 38 C.F.R. § 20.700(a) (2012), a hearing on appeal will be granted to a veteran who requests a hearing and is willing to appear in person. The Veteran has not been afforded a hearing or otherwise indicated that he wishes to withdraw this request. 

Therefore, this action must be performed before adjudicating the claim. 38 C.F.R. § 20.700(a) (2012).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a hearing to be held at the RO before a Veterans Law Judge in accordance with the provisions of 38 C.F.R. §§ 19.75, 20.704 (2011).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


